PER CURIAM.
Natalie Spaeth, the former wife, appeals the trial court’s post-dissolution order which transferred custody of the children to the former husband, required the wife to pay $40.00 per week in child support, and awarded no attorney’s fees. We affirm without discussion the transfer of custody and the ruling on attorney’s fees, but reverse the award of child support.
The husband made no request for child support in his motion to modify child custody, nor was child support identified as an issue in the pretrial stipulation. Under these circumstances, it was error to order the wife to pay support. See, e.g., Alexander v. Alexander, 683 So.2d 172 (Fla. 1st DCA 1996)(er-ror to enter an order which exceeds the scope of relief sought by the pleadings, absent notice which affords an opportunity to be heard with respect to the proposed relief); Torres v. Marzelli, 667 So.2d 943 (Fla. 4th DCA 1995).
The award of child support is reversed. In all other respects, the order on appeal is affirmed.
Reversed in part, affirmed in part.
*574FULMER, A.C.J., WHATLEY, J., and DAKAN, STEPHEN L., Associate Judge, concur.